DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-16 were originally filed August 26, 2021.
	The amendment received October 25, 2022 added status identifiers only.
	Claims 1-16 are currently pending.
	Claims 1-5 and 7 are currently under consideration.
Election/Restrictions
Applicant’s election of Group I (claims 1-8) in the reply filed on October 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 25, 2022.

Applicant’s election of GGH (SEQ ID NO: 31) and SM15 (SEQ ID NO: 11) as the species in the reply filed on October 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 25, 2022.
Priority
The present application claims the benefit of 63/070,644 filed August 26, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2022 (1 of 2) is being considered by the examiner.

The information disclosure statement (IDS) submitted on March 17, 2022 (2 of 2) is being considered by the examiner, in part. Please refer to the crossed-out citation which is missing information.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See paragraphs 23, 44, and 45.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: utilization of both “amino-terminal” and “conjugated to the N-terminus” is redundant. The following are suggested: “An antimicrobial peptide comprising an amino-terminal Cu(II) and Ni(II) binding motif conjugated to a peptide portion, wherein the amino-terminal Cu(II) and Ni(II) binding motif comprising the sequence of any one of SEQ ID NOs: 31-59.” or “An antimicrobial peptide comprising a Cu(II) and Ni(II) binding motif conjugated to the N-terminus of a peptide portion, wherein the Cu(II) and Ni(II) binding motif comprising the sequence of any one of SEQ ID NOs: 31-59.”. Appropriate correction is required.

Claims 1 and 4 are objected to because of the following informalities: “SEQ ID NOS:” should read “SEQ ID NOs:”.  Appropriate correction is required.
	Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the metes and bounds of “is” regarding the SEQ ID NOs: (e.g. open, closed, etc.).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to antimicrobial peptides with N-terminal Cu(II) and Ni(II) binding motifs without significantly more. The claims recite an “antimicrobial peptide that comprises a peptide portion and an amino-terminal Cu(II) and Ni(II) binding motif that is conjugated to the N-terminus of the peptide portion, wherein the amino-terminal Cu(II) and Ni(II) binding motif is any one of SEQ ID NOS: 31-59”, “wherein the peptide portion is a cationic -helical peptide”, and “wherein the peptide portion comprises about 10-20 amino acids”. This judicial exception is not integrated into a practical application because naturally occurring histatins fall within all of the present claim limitations. Naturally occurring histatins comprise N-terminal ATCUN or Cu(II) and Ni(II) binding motifs and have antimicrobial activity. The N-terminal ATCUN or Cu(II) and Ni(II) binding motifs including DXH and specifically DSH which encompasses present SEQ ID NOs: 41 (DYH), 43 (DHH), 50 (DSH), and 51 (DTH). Histatins are also cationic -helical peptides and the portion with antimicrobial activity is about a 20mer. Please refer to Melino et al., 2014, Histatins: salivary peptides with copper(II)- and zinc(II)-binding motifs, The FEBS Journal, 281: 657-672 (please refer to the entire reference particularly Table 2, Figure 3, and page 660). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not require any additional structure other than that found in the naturally occurring histatins.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melino et al., 2014, Histatins: salivary peptides with copper(II)- and zinc(II)-binding motifs, The FEBS Journal, 281: 657-672.
	For present claims 1-3, Melino et al. teach histatins comprising N-terminal ATCUN or Cu(II) and Ni(II) binding motifs and a peptide portion with antimicrobial activity, are cationic -helical peptides, and the peptide portion with antimicrobial activity is about a 20mer wherein the N-terminal ATCUN or Cu(II) and Ni(II) binding motifs include DXH and specifically DSH which encompasses present SEQ ID NOs: 41 (DYH), 43 (DHH), 50 (DSH), and 51 (DTH) (please refer to the entire reference particularly Table 2, Figure 3, and page 660).
	Therefore, the teachings of Melino et al. anticipate the presently claimed antimicrobial peptides.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez et al., 2018, N-terminal Cu Binding Motifs Xxx-Zzz-His (ATCUN) and Xxx-His and their derivatives: Chemistry, Biology and medicinal Applications, Chemistry, 24(32): 8029-8041.
For present claims 1-3 and 7, Gonzalez et al. teach ACTUN motifs including GHH (present SEQ ID NO: 31) which may be fused to the N-terminus of antimicrobial peptides to increase activity (please refer to the entire reference particularly the abstract; sections 2.1, 5.1.1, 5.1.3, 5.2; Conclusions; Outlook).
Therefore, the teachings of Gonzalez et al. anticipate the presently claimed antimicrobial peptides.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al., 2018, N-terminal Cu Binding Motifs Xxx-Zzz-His (ATCUN) and Xxx-His and their derivatives: Chemistry, Biology and medicinal Applications, Chemistry, 24(32): 8029-8041 and Eckert et al. U.S. Patent Application Publication 2017/0266306 published September 21, 2017.
For present claims 1-3 and 7, Gonzalez et al. teach ACTUN motifs including GHH (present SEQ ID NO: 31) which may be fused to the N-terminus of antimicrobial peptides to increase activity (please refer to the entire reference particularly the abstract; sections 2.1, 5.1.1, 5.1.3, 5.2; Conclusions; Outlook).
However, while Gonzalez et al. teach the genus of antimicrobial peptides, Gonzalez et al. do not specifically teach the species of SEQ ID NO: 11 as the antimicrobial peptide.
	For present claims 1-5, Eckert et al. teach fusion polypeptides comprising CM15 – KWKLFKKIGAVLKVL (i.e. present SEQ ID NO: 11) at the C-terminus (please refer to the entire specification particularly the abstract; paragraphs 3, 7-13, 15, 17, 21, 22, 27, 28, 39, 77, 89, 93, 97-102, 107-114, 116-120, 222-224; Table 14).
	The claims would have been obvious because the substitution of one known element (i.e. genus of antimicrobial peptide) for another (i.e. species of KWKLFKKIGAVLKVL) would have yielded predictable results (i.e. antimicrobial fusion with an ATCUN motif) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. making fusion polypeptides with antimicrobial peptides and ATCUN motifs) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. Teleflex Inc., 82 USPQ 2d 1385 (U.S. 2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publications 2017/0224760 and 2012/0289454 regarding GGH (SEQ ID NO: 31).



Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658